DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Prior arts cited in this office action:
Sun (US 20110188744 A1, hereinafter “Sun”)
Farrell et al. (US 20180130188 A1, hereinafter “Farrell”)

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US 20110188744 A1, hereinafter “Sun”) in view of Farrell et al. (US 20180130188 A1, hereinafter “Farrell”).
Regarding claims 1 and 8:
(Sun Abstract [0069]-[0071], figs. 3 and 5, where Sun discloses a method for converting/mapping low-dynamic range (LDR) video into a high- dynamic range (HDR) video), the method comprising:
a modeling process (Sun Abstract [0069]-[0071], [0086]-[0087], [0089]-[0099], figs. 3 and 5 elements 530, 540, 550 and 560, where Sun discloses a modeling process for the image, images or videos for training); and
a mapping process (Sun Abstract [0069]-[0071], [0101-[0108], figs. 3 and 5, elements 570 and 580, where Sun discloses a mapping process).
wherein the modeling process comprises training according to LDR videos of at least three different exposure levels to obtain a highlight reconstruction model and an exposure generation model (Sun Abstract [0069]-[0071], [0086]-[0087], [0089]-[0102], figs. 3 and 5 elements 530, 540, 550 and 560, where Sun teaches the modeling process for generating the linear domain is strained  based on the color profile carried by image or video 522, 524, 526, 528 where each image or video has different exposure).
wherein the mapping process comprises mapping an LDR video to be processed into an HDR video through the highlight reconstruction model and the exposure generation model (Sun Abstract [0069]-[0071], [0101-[0108], figs. 3 and 5, elements 570 and 580, where Sun discloses integrating/mapping/converting  the  linear domain samples generated based color profile (highlight) and the derive exposures).
	Although one of ordinary skill in the art would already understand that generating the linear domain sample would mean generating highlights in the system of Sun but to be more thorough we can take a look Farrell where Farrell, in the same line of endeavor teaches in some (Farrell [0042]-[0049], figs. 7A and 7B).
Therefore, taking the teachings of Sun and Farrell as a whole, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to determine one or more highlights for one of more regions of a video frame to generate a scaled image to produce the high dynamic range (HDR) video frames, in order to efficiently generate the high dynamic range video frames and  allow the rendering of large images that have a relatively large lightness variation.
Allowable Subject Matter
Claims 2-7, 9-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEDNEL CADEAU whose telephone number is (571)270-7843. The examiner can normally be reached Mon-Fri 9:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEDNEL CADEAU/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        January 15, 2022